EXHIBIT 10.1

ASSET PURCHASE AND SUPPORT SERVICES AGREEMENT

ASSET PURCHASE AND SUPPORT SERVICES AGREEMENT (this “Agreement”) dated effective
as of April 20, 2009, by and between LANDTEC NORTH AMERICA, a California
corporation (“Buyer”), and VIASPACE INC., a Nevada corporation (“Seller”). Buyer
and Seller are individually referred to as a “Party” or collectively as the
“Parties” herein.

R E C I T A L S

WHEREAS, Seller owns and operates a tunable diode laser-based humidity sensor
business in the U.S. (the “Transferred Business”) and also owns fuel cell,
battery, and test equipment businesses, and an interest in Ionfinity LLC,, and
holds indirectly holds majority ownership in a BVI and China-based enterprise
manufacturing copyrighted artwork sold and marketed in major U.S. retail stores
and harvesting fast-growing grass for biotech and animal feed purposes.

WHEREAS, Buyer desires to purchase from Seller and Seller desires to sell to
Buyer, on the terms and subject to the conditions of this Agreement, the assets
of the humidity sensor business (the “Assets”) in connection with the
Transferred Business in exchange for the consideration described in Section 1
below;

AGREEMENT

NOW, THEREFORE, in consideration of the premises of the mutual agreements and
covenants hereinafter set forth, the Parties agree as follows:

Section 1. Purchase of Assets and Support Services.

1.1 Assets. Seller hereby sells, assigns, conveys and otherwise transfers
(“Transfer”) to Buyer, and Buyer’s successors and assigns, all of the right,
title and interest in and to the Assets held by Seller, which consist of the
following described assets (collectively, the “Purchased Assets”):

(a) trade and assumed names VIASENSOR; HS-1000, HS-2000, HS-3000, and all
variations;

(b) customer lists and customer orders received after Closing (as defined in
Section 6);

(c) Seller’s patent rights and intellectual property related to the humidity
sensor including issued US patent number 7,499,169, and any other patent
applications, brochures, manuals, sales presentations and assembly drawings,
instructions, software, calibration instructions and shipping instructions;

(d) parts inventory;

(e) prototype and tradeshow demonstration units;

(f) manufacturing equipment and calibration equipment owned by the company
including computers and monitors, IC programmer and oscilloscope;

(g) Drawings of all parts and/or components of the humidity sensor (a complete
printed set and the original CAD);

(h) Assembly drawings for the humidity sensor (a complete printed set and the
original CAD files);

(i) Works instructions explaining how to assemble the humidity sensor;

(j) Works instructions explaining how to calibrate the humidity sensor including
acceptable limits;

(k) A complete bill of materials for the humidity sensor;

(l) A complete list of suppliers of each part or assembly;

(m) Circuit diagrams for all circuits in the humidity sensor including
interconnection diagrams;

(n) Printed Circuit Board (“PCB”) information for each PCB within the humidity
sensor, a complete bill of materials for each PCB, a full set of Gerber files
for each PCB;

(o) Original CAD design file for each PCB;

(p) Purchase specification/special considerations for each PCB;

(q) Software files containing original source code;

(r) Software release notes, including known bugs;

(s) Copy of compiler used and any related license;

(t) Copy of compiled code as binary file (so you can still make copies even if
compiler problems);

(u) All software documentation;

(v) Software version control log;

(w) Details of development environment;

(x) Any test gear related to the humidity sensor;

(y) List of customers and contact information;

(z) List of distributors and contact information; and

(aa) all inventions, technology, processes, concepts (documented or
undocumented), patents (and the right to recover for past infringements
thereof), patent applications, licenses, trade secrets, trademarks (and the
right to recover for past infringements thereof), designs and drawings of Seller
elated to the humidity sensor.

(bb) rights of Seller under all agreements relating to such assets set forth in
sub-sections (a) through (aa), above, including but not limited to distributor,
representative, teaming agreements.

(cc) all right, title and interest of Seller in and to all Intellectual Property
rights relating to such assets set forth in sub-sections (a) through (aa) above,
including without limitation all books, payment records; accounts;
correspondence; production records; technical, accounting and procedural
manuals; development and design data; and other useful business records utilized
in the conduct of or relating to the Purchased Assets (collectively, “Records”).

1.2 Excluded Assets. Notwithstanding anything contained in Section 1.1 to the
contrary, Seller shall not Transfer to Purchaser, and Purchaser shall not accept
the Transfer of, the following properties, assets and rights, all of which shall
be retained by Seller (the "Excluded Assets”):

(a) Seller’s rights under this Agreement;

(b) Seller’s Accounts Receivable for products or services arising out of
transactions prior to Closing;

(c) Securities of VIASPACE GREEN ENERGY, Inc., a British Virgin Islands
corporation (“VGE”), VIASPACE, Direct Methanol Fuel Cell Corporation (DMFCC) and
all assets of VGE, VIASPACE, DMFCC, and all securities and assets not explicitly
covered under this Agreement.

1.3 Closing. At the Closing, subject to the terms and conditions hereof, the
Seller shall deliver to Buyer an executed Bill of Sale in the form attached
hereto as Exhibit “A” (“Bill of Sale”); an executed Assignment of Contracts in
the form attached hereto as Exhibit “B” (“Contracts Assignment”); and an
executed Assignment of Patent in the form attached hereto as Exhibit “C”
(“Patent Assignment”); and the Buyer shall deliver to Seller a receipt for cash
payment paid.

1.4 Support Services. Seller, through its designated representatives Carl
Kukkonen and Steve Muzi, will provide support and consulting services
(collectively, “Support Services”) to Buyer relating to the manufacturing of the
Assets and the modification of the Assets to Buyer applications, including
testing and troubleshooting, for a period of sixty (60) days after the sale

1.5 Purchase Price and Charges for Support Services. Buyer shall pay Seller Two
Hundred Ten Thousand Dollars ($210,000) (the “Purchase Price”) for the purchase
of the Purchased Assets and for the Support Services allocated as follows:

(a) Sixty Thousand Dollars ($60,000) for the Purchased Assets payable at the
time of the closing; and

(b) One Hundred Fifty Thousand ($150,000) for the Support Services of which One
Hundred Ten Thousand Dollars ($110,000) will be payable at the Closing and Forty
Thousand Dollars ($40,000) will be payable sixty (60) days after the Closing
conditioned upon performance of the Support Services. The Support Services
provided will be supplemented by the efforts of Joe McMenamin and Nate Hurvitz
which will be separately contracted and paid for by Buyer.

1.6 Liabilities. Other than the obligations of Seller under the Assumed
Contracts (as defined in the Contracts Assignment) on and after the Closing,
Buyer shall not assume nor shall Buyer or any affiliate, or any officer,
director, employee or stockholder of Buyer be deemed to assume, and none of the
foregoing persons shall be liable for, any of the liabilities, obligations,
litigation, disputes, debts, payables counterclaims, rights of set-off or return
of Seller of any kind or nature, contingent or otherwise, known or unknown,
direct or indirect, whether in existence on or prior to or after the date of
Closing.

1.7 Definitions.

"Accounts Receivable” shall mean any and all accounts receivable, notes and
other amounts receivable from third parties, whether or not in the ordinary
course, together with any unpaid financing charges accrued thereon.

"Intellectual Property” shall mean, patents, patent applications, patent rights,
trademarks, trademark applications, trade names, service marks, service mark
applications, copyrights, copyright applications, franchises, licenses,
databases, domain names, pages on the World Wide Web, computer programs and
other computer software, including the software programs, server codes, database
codes and HTML codes, if any, developed by Seller, trade secrets, customer
lists, proprietary technology, processes and formulae, source code, object code,
algorithms, architecture, structure, display screens, layouts, development
tools, instructions, templates, marketing materials, inventions, trade dress,
logos and designs, and all documentation and all media constituting, describing
or relating to the foregoing including but not limited to recommended product
features.

"License” shall mean any contract or agreement that grants a person the right to
use or otherwise enjoy the benefits of any Intellectual Property (including
without limitation any covenants not to sue with respect to any Intellectual
Property).

"Material Adverse Effect” means, with respect to Seller, a material adverse
change in or effect on (a) the validity or enforceability of this Agreement,
(b) the ability of Seller to perform its obligations under this Agreement or any
document related to the Transferred Business to which Seller is a party or
(c) the business, assets, conditions (financial or otherwise), results of
operations relating to the Transferred Business.

Section 2. Representations and Warranties of Seller. Seller hereby represents
and warrants to, and agrees with, Buyer as follows:

2.1 Existence and Good Standing. Seller is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation and
has all necessary power and authority to carry on its business as now being
conducted and to own the Assets. The Company is duly qualified or duly licensed
to transact business and is in good standing in each jurisdiction in which the
nature of the business conducted by it makes such qualification necessary

2.2 Authorization and Validity of Agreement. Seller has full power and authority
to execute and deliver this Agreement, to perform its obligations hereunder, and
to consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by Seller, and the consummation by it of the
transactions contemplated hereby, have been duly and validly authorized and
approved by all necessary corporate action of Seller. This Agreement has been
duly and validly executed and delivered by Seller and is a valid and binding
obligation of Seller, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

2.3 Consents and Approvals; No Violations. The execution, delivery and
performance of this Agreement by Seller and the consummation by Seller of the
transactions contemplated hereby will not, with or without the giving of notice
or the lapse of time or both: (a) violate, conflict with, or result in a breach
or default under any provision of the organizational documents of Seller;
(b) violate any statute, ordinance, rule, regulation, order, judgment or decree
of any court or of any governmental or regulatory body, agency or authority
applicable to Seller or by which the Assets may be bound; (c) except for any
filings pursuant to applicable federal and states securities laws, require any
filing by Seller with, or require Seller to obtain any permit, consent or
approval of, or require Seller to give any notice to, any governmental or
regulatory body, agency or authority or any other person.

2.4 Intellectual Property. To Seller’s knowledge, Seller has sufficient legal
rights of ownership, license or otherwise to all patents, copyrights, trade
secrets, information and proprietary rights and processes (collectively, the
“Intellectual Property”) which comprise the Assets, free and clear of all
encumbrances without any conflict with or infringement of the rights of others,
including, but not limited to, all parties with whom Seller has previously
entered into contracts relating to the sale or license by or to Seller of any
Intellectual Property. There are no outstanding options, licenses, or agreements
of any kind relating to any of the Assets, nor is Seller bound by or a party to
any options, licenses or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information, proprietary rights and processes of any other person or entity.
Seller has not received any communications alleging that Seller has violated or,
by conducting its business as proposed, would violate any of the patents,
trademarks, service marks, trade names, copyrights or trade secrets or other
proprietary rights of any other person or entity. Seller is not aware that any
of its employees is obligated under any contract (including licenses, covenants
or commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of his or her best efforts to promote the interests of Seller. Neither
the execution nor delivery of this Agreement nor the consummation of the
transactions contemplated herein, shall conflict with or result in a breach of
the terms, conditions or provisions of, or constitute a default under, any
contract, covenant or instrument under which any of such employees is now
obligated.

2.4.1 Use of Intellectual Property. Seller’s use of the Intellectual Property,
including the manufacturing, marketing, licensing, sale or distribution of
products and the general conduct and operations of the business of Seller, does
not violate, infringe, misappropriate or misuse any Intellectual Property rights
of any third party. None of the Intellectual Property has been canceled,
abandoned or otherwise terminated and all renewal and maintenance fees in
respect thereof have been duly paid. Seller has the exclusive right to file,
prosecute and maintain all applications and registrations, if any, with respect
to the Intellectual Property.

2.4.2 Notice of Adverse Claims. Seller has not received any written notice or
claim from any third party challenging the right of Seller to use any of the
Intellectual Property. The Intellectual Property constitutes all the
intellectual property currently used to operate the Transferred Business as of
the Closing Date and thereafter, in the manner in which it is presently
operated. In addition, Seller has not made any claim in writing of a violation,
infringement, misuse or misappropriation by any third party (including any
employee or former employee of Seller) of its rights to, or in connection with
any Intellectual Property. Seller has not entered into any agreement to
indemnify any other Person against any charge of infringement of any
Intellectual Property.

2.4.3 Validity. There are no pending or threatened claims by any third party of
a violation, infringement, misuse or misappropriation by Seller of any
Intellectual Property owned by any third party, or of the invalidity of any
patent or registration of a copyright, trademark, service mark, domain name, or
trade name included in the Intellectual Property. No valid basis exists for any
such claim.

2.4.4 No Pending Applications. There are no applications with respect to the
Intellectual Property pending in the United States Copyright Office, the United
States Patent and Trademark Office or any governmental authority (foreign or
domestic).

2.4.5 Assignments. Seller has secured valid written assignments from all
consultants and employees who contributed to the creation or development of the
Intellectual Property of the rights to such contributions that Seller does not
already own by operation of law.

2.4.6 Confidentiality. Seller has taken all reasonably necessary steps to
protect and preserve the confidentiality of all of its proprietary trade
secrets, know-how, source codes, databases, schematics, ideas, algorithms and
processes and, when deemed reasonably necessary by Seller, all use, disclosure
or appropriation thereof by or to any third party has been pursuant to the terms
of a written agreement between such third party and Seller.

2.4.7 Software. Each of the material computer software programs used or held for
use in the Transferred Business (other than licensed “off-the-shelf” software or
other software widely available through regular commercial distribution channels
on standard terms and conditions) (i) runs in a commercially reasonable manner,
(ii) conforms in all material respects to the specifications thereof, and,
(iii) with respect to each of such computer software programs owned by Seller,
the applications can be compiled from their associated source code without undue
burden. Seller has made all documentation in its possession relating to the use,
maintenance and operation of the material computer software programs used or
held for use in the Transferred Businesses available to Buyer, all of which are
true, accurate and complete in all material respects.

2.4.8 Knowledge. The representations under Sections 2.4.1 through 2.4.7 are
subject to the Seller’s knowledge.

2.5 Financial Statements. To Seller’s knowledge, the Purchased Assets reflected
on Seller’s most recent balance sheet represent all of the assets necessary for
the maintenance and operation of the Transferred Business substantially in the
manner in which such business is presently conducted by Seller.

2.6 Limiting Contracts. Seller is not bound by any oral or written contract
limiting the ability of Seller to engage in any line of the Transferred
Business.

2.7 Suppliers and Customers. Seller has provided Buyer with a true and complete
list of all suppliers to Seller with respect to the Transferred Business to whom
Seller pays more than $12,000 per year, based upon the 2008 calendar year. The
relationships of Seller with each such customer and supplier are good commercial
working relationships, and, no such customer or supplier has canceled or
otherwise terminated, or threatened to cancel or otherwise terminate, its
relationship with Seller. Seller has not received any notice that any such
customer or supplier may cancel or otherwise materially and adversely modify its
relationship with Seller, or limit its services, supplies or materials to
Seller, or its usage or purchase of the services and products of Seller relating
to the Transferred Business, either as a result of the transactions contemplated
hereby or otherwise.

2.8 Contracts. Each contract relating to the Transferred Business (“TB
Contract”) is in full force and effect and there exists no (i) default or event
of default by Seller or any other party to any such contract with respect to any
material term or provision of any TB Contract or (ii) event, occurrence,
condition or act (including the consummation of the transactions contemplated
hereby) which, with the giving of notice, the lapse of time or the happening of
any other event or condition, would become a default or event of default by
Seller or, any other party thereto, with respect to any material term or
provision of any such TB Contract. Seller has delivered to Buyer true and
complete copies, including all amendments, of each written TB Contract.

2.9 Restrictions. Sellers is not subject to, or a party to, any charter, bylaw,
mortgage, lien, lease, license, permit, contract, instrument, law, rule,
ordinance, regulation, order, judgment or decree, or any other restriction of
any kind or character, which would (a) have a Material Adverse Effect on the
Transferred Business or (b) prevent the purchase and sale of the Purchased
Assets or the consummation of the transactions contemplated by this Agreement.

2.10 Interim Business Operations. Seller has conducted business operations
relating to the Transferred Business in a commercially reasonable manner and has
used its commercially reasonable efforts to preserve the existing business
relationships which Seller has with customers, suppliers, and others relating to
the Transferred Business.

2.11 Disclosure. None of this Agreement, the Schedules, Exhibits and
certificates attached or provided hereto, and the documents delivered or made
available to Buyer and its representatives pursuant hereto by Seller, contains
any untrue statement of a material fact, or omits any statement of a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances in which they were made, not misleading. There is no
fact known to Seller relating to Seller which would have a Material Adverse
Effect on the Transferred Business, and which has not been disclosed in this
Agreement, or in a Schedule, Exhibit or certificate attached or provided hereto.

Section 3. Representations and Warranties of Buyer. Buyer hereby represents,
warrants and agrees as follows:

3.1 Existence and Good Standing of Buyer; Power and Authority. Buyer is a
corporation duly organized and validly existing under the laws of the state of
incorporation. Buyer has full power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement by Buyer and the consummation by Buyer of the transactions
contemplated hereby have been duly and validly authorized and approved by all
necessary corporate action of Buyer. This Agreement has been duly and validly
executed and delivered by Buyer and is a valid and binding obligation of Buyer
enforceable against Buyer in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

3.2 Consents and Approvals; No Violations. The execution, delivery and
performance of this Agreement by Buyer and the consummation by Buyer of the
transactions contemplated hereby will not, with or without the giving of notice
or the lapse of time or both: (a) violate, conflict with, or result in a breach
or default under any provision of the articles of organization or by-laws or
other comparable organizational documents or Buyer; (b) violate any statute,
ordinance, rule, regulation, order, judgment or decree of any court or of any
governmental or regulatory body, agency or authority applicable to Buyer or by
which any of its properties or assets may be bound; (c) require any filing by
Buyer with, or require Buyer to obtain any permit, consent or approval of, or
require Buyer to give any notice to, any governmental or regulatory body, agency
or authority or any other person.

3.3 Disclosure of Information. Buyer believes it has received all the
information it considers necessary or appropriate for deciding whether to
acquire the Assets. Buyer further represents that it has had an opportunity to
ask questions and receive answers from Seller regarding the Assets and the
Transferred Business of Seller.

Section 4. Conditions To Buyer’s Obligations. The obligation of Buyer to
purchase the Assets is subject to the fulfillment to its satisfaction of the
following conditions:

4.1 Representations and Warranties Correct. The representations and warranties
made by Seller shall be true and correct when made and as of the Closing.

4.2 Performance of Obligations. Seller shall have obtained all necessary
consents and performed all obligations and conditions required herein to be
performed on the date thereof.

4.3 Deliveries by Seller. Seller shall have executed and delivered to Buyer the
Bill of Sale, the Contracts Assignment, and the Patent Assignment.

4.4 Website. All references to the HS product line shall include contact
information (including website address, phone number and address) of Buyer as
the new provider of the HS product line.

Section 5. Conditions To Seller’s Obligations. The obligation of Seller to sell
the Assets is subject to the fulfillment to its satisfaction of the following
conditions:

5.1 Representations and Warranties Correct. The representations and warranties
made by Buyer shall be true and correct when made and as of the Closing.

5.2 Payment Obligations. Buyer will have wired $170,000 to Seller.

5.3 Performance of Obligations. Buyer shall have obtained all necessary consents
and performed all obligations and conditions required herein to be performed on
the date thereof.

Section 6. Closing. The purchase and sale of Assets shall take place at the
office of Richardson & Patel LLP at 10900 Wilshire Blvd., Suite 500, Los
Angeles, CA 90024 on April 20, 2009 or on such other date or other place as the
Buyer and Seller mutually agree upon in writing or orally (the “Closing”).

Section 7. Indemnification.

7.1 Survival of Representations and Warranties. Buyer and Seller agree that
except in the case of actual fraud, the representations and warranties made by
Buyer and Seller respectfully, will expire with respect to any claim not made on
or before eighteen (18) months after the Closing, except for representations and
warranties relating to undisclosed tax matters, which will continue in full
force and effect until the expiration of the relevant periods for assessment of
tax under applicable tax laws. If written notice of a claim has been given prior
to the expiration of the applicable representations and warranties, then the
relevant representations and warranties shall survive as to such claim until the
claim has been finally resolved.

7.2 Indemnification by Seller.

(a) Indemnifiable Losses. Subject to Section 7.2(b) below, the Buyer and its
affiliates, officers, directors, employees, agents, successors and assigns shall
be defended, indemnified and held harmless by Seller, jointly and severally, for
any and all liabilities, losses, damages, claims, costs and expenses, interest,
awards, judgments and penalties actually suffered or incurred by them
(including, without limitation, any Action brought or otherwise initiated by any
of them) (a “Loss”), arising out of or resulting from the following:



  (i)   the breach of any representation or warranty made by Seller contained in
the Agreement;



  (ii)   the breach of any covenant or agreement by Seller contained in the
Agreement;



  (iii)   any and all Losses suffered or incurred by Buyer by reason of or in
connection with any claim or cause of action of any third party to the extent
arising out of any action, inaction, event, condition, liability or obligation
of Seller occurring or existing prior to the Closing; and,



  (iv)   all liabilities of Seller, none of which shall be assumed by Buyer.

(b) Limits on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement, the maximum amount of indemnifiable Losses which
may be recovered from Seller arising out of or resulting from the causes
enumerated in Section 7.2(a) shall be an amount equal to the Purchase Price
actually received by Seller.

7.3 Indemnification by Buyer.

(a) Subject to Section 7.3(b) below, the Seller and its affiliates, officers,
directors, employees, agents successors and assigns shall be defended,
indemnified and held harmless by Buyer, jointly and severally, for Loss, arising
out of or resulting from the following:



  (i)   the breach of any representation or warranty made by Buyer contained in
the Agreement; and



  (ii)   the breach of any covenant or agreement by Buyer contained in the
Agreement.



  (iii)   any and all Losses suffered or incurred by Seller by reason of or in
connection with any claim or cause of action of any third party to the extent
arising out of any action, inaction, event, condition, liability or obligation
of Buyer occurring or existing prior to the Closing.

(b) Limits on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement, the maximum amount of indemnifiable Losses which
may be recovered from Buyer arising out of or resulting from the causes
enumerated in Section 7.3(a) shall be an amount equal to the Purchase Price
actually received by Seller.

7.4 Indemnification Procedures.

(a) For purposes of this Section 7.4, “Indemnified Party” shall mean Buyer or
Seller, as the case may be, and its respective affiliates, officers, directors,
employees, agents, successors and assigns, and “Indemnifying Party” shall mean
Buyer or Seller, as the case may be, when indemnifying Seller or Buyer, as the
case may be and its respective affiliates, officers, directors, employees,
agents, successors and assigns.

(b) An Indemnified Party shall give the Indemnifying Party notice of any matter
which an Indemnified Party has determined has given rise to a right of
indemnification under this Agreement, within sixty (60) days of such
determination, stating the amount of the Loss, if known, and method of
computation thereof, a brief description of the facts upon which such claim is
based and containing a reference to the provisions of this Agreement in respect
of which such right of indemnification is claimed or arises.

(c) The obligations and liabilities of the Indemnifying Party under this
Section 7 with respect to Losses arising from claims of any third party which
are subject to the indemnification provided for in this Section 7 (individually,
a “Third Party Claim” or collectively “Third Party Claims”) shall be governed by
and contingent upon the following additional terms and conditions: if an
Indemnified Party shall receive notice of any Third Party Claim, the Indemnified
Party shall give the Indemnifying Party notice of such Third Party Claim within
thirty (30) days of the receipt by the Indemnified Party of such notice;
provided, however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Section 7 except to
the extent the Indemnifying Party is materially prejudiced by such failure. If
the Indemnifying Party acknowledges in writing its obligation to indemnify the
Indemnified Party hereunder against any Losses that may result from such Third
Party Claim, then the Indemnifying Party shall be entitled to assume and control
the defense of such Third Party Claim at its expense and through counsel of its
choice if it gives notice of its intention to do so to the Indemnified Party
within five (5) days of the receipt of such notice from the Indemnified Party;
provided, however, that if there exists or is reasonably likely to exist a
conflict of interest that would make it inappropriate, for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel. In the event the
Indemnifying Party exercises the right to undertake any such defense against any
such Third Party Claim as provided above, the Indemnified Party shall cooperate
with the Indemnifying Party in such defense and make available to the
Indemnifying Party at the Indemnifying Party’s expense, all witnesses, pertinent
records, materials and information in the Indemnified Party’s possession or
under the Indemnified Party’s control relating thereto as is reasonably required
by the Indemnifying Party. Similarly, in the event the Indemnified Party is,
directly or indirectly, conducting the defense against any such Third Party
Claim, the Indemnifying Party shall cooperate with the Indemnified Party in such
defense and make available to the Indemnified Party, at the Indemnifying Party’s
expense, all such witnesses, records, materials and information in the
Indemnifying Party’s possession or under the Indemnifying Party’s control
relating thereto as is reasonably required by the Indemnified Party. No such
Third Party Claim may be settled by the Indemnifying Party without the prior
written consent of the Indemnified Party which consent may not be unreasonably
withheld or delayed. No such Third Party Claim may be settled for monetary
damages by the Indemnified Party without the prior written consent of the
Indemnifying Party which consent may not be unreasonably withheld or delayed.

(d) To the extent that the Indemnifying Parties’ undertakings set forth in this
Section 7 may be unenforceable, the Indemnifying Parties shall be obligated,
jointly and severally, to contribute the maximum amount that it is permitted to
contribute under applicable law to the payment and satisfaction of all Losses
incurred by the Indemnified Parties.

7.5 INDEMNIFICATION IN CASE OF STRICT LIABILITY OR INDEMNITEE NEGLIGENCE. THE
INDEMNIFICATION PROVISIONS IN THIS SECTION SHALL BE ENFORCEABLE REGARDLESS OF
WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT OR FUTURE ACTS, CLAIMS OR
LEGAL REQUIREMENTS (INCLUDING ANY PAST, PRESENT OR FUTURE ENVIRONMENTAL LAW,
FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH LAW OR PRODUCTS
LIABILITY, SECURITIES OR OTHER LEGAL REQUIREMENT) AND REGARDLESS OF WHETHER ANY
PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT) ALLEGES OR
PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE
PERSON SEEKING INDEMNIFICATION (PROVIDED THAT ANY CONTRIBUTORY OR COMPARATIVE
NEGLIGENCE SHALL OFFSET ANY INDEMNIFICATION AMOUNTS OWED TO THE INDEMNIFIED
PARTY FROM THE INDEMNIFYING PARTY) OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.

7.6 No Claims as Officer or Director. . Each party hereby agrees that such party
(“Defending Party”) will not make any claim for indemnification or right of
contribution against the other party (“Claiming Party”) by reason of the fact
that any employee or other Affiliate of Defending Party was a director, officer,
employee or agent of the Defending Party or was serving at the request of the
Defending Party as a partner, trustee, director, officer, employee or agent of
another entity (whether such claim is for judgments, damages, penalties, fines,
costs, amounts paid in settlement, losses, expenses or otherwise and whether
such claim is pursuant to any statute, charter document, bylaw, agreement or
otherwise) with respect to any action, suit, proceeding, complaint, claim or
demand brought by (i) Claiming Party, or (ii) a third party against Defending
Party for which Claiming Party may seek indemnification against Defending Party
(whether such action, suit, proceeding, complaint, claim, or demand is pursuant
to this Agreement, applicable Law, or otherwise).

7.7 No Consequential Damages. Notwithstanding anything to the contrary elsewhere
in this Agreement, no Party shall, in any event, be liable for any
consequential, incidental, indirect, special or punitive damages relating to the
breach or alleged breach hereof.

Section 8. Miscellaneous.

8.1 Survival; Entire Agreement; Successors and Assigns; Counterparts; Headings.
The respective representations and warranties of Seller and Buyer contained in
this Agreement, or in any Exhibit or Schedule delivered pursuant hereto shall
not survive the date of the Closing. This Agreement (including the Exhibits and
Schedules hereto) sets forth the entire understanding of the parties with
respect to the subject matter hereof. Any previous agreements or understandings
between the parties regarding the subject matter hereof are merged into and
superseded by this Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors of the
parties hereto. This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original and all of which
shall constitute the same instrument. The headings of the sections and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
hereof.

8.2 Modification. No amendment, modification or alteration of the terms or
provisions of this Agreement shall be binding unless the same shall be in
writing and duly executed by the parties hereto.

8.3 Transfer Taxes; Governing Law; Severability; Venue.

(a) Seller shall be responsible for and pay and indemnify and hold harmless
Buyer for, any and all applicable United States sales, transfer, use, and other
taxes and fees that may become due or payable as a result of the sale,
conveyance, assignment, transfer or delivery of the Assets, whether levied on
Buyer or Seller. This Agreement shall be governed by and construed in accordance
with the laws of California. If any provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other provisions of this Agreement shall remain in full force and effect. Any
action or proceeding seeking to enforce any provision of, or based on any right
arising out of, this Agreement shall be brought against any of the Parties in
the courts of the State of California, and each of the Parties irrevocably
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any Party anywhere in the world by first
class certified mail, return receipt requested, postage prepaid to the address
at which such Party is to receive notice in accordance with this Agreement.

8.4 Expenses. Other than as set forth herein, Buyer and Seller will each be
responsible for its own expenses incurred in connection with the transactions
contemplated hereby.

8.5 Preparation of Agreement. Each party to this Agreement acknowledges that:
(i) the party had the advice of, or sufficient opportunity to obtain the advice
of, legal counsel separate and independent of legal counsel for any other party
hereto; (ii) the terms of the transactions contemplated by this Agreement are
fair and reasonable to such party; and (iii) such party has voluntarily entered
into the transaction contemplated by this Agreement without duress or coercion.
Each party further acknowledges that such party was not represented by the legal
counsel of any other party hereto in connection with the transactions
contemplated by this Agreement, nor was he or it under any belief or
understanding that such legal counsel was representing his or its interests.
Each party agrees that no conflict, omission or ambiguity in this Agreement, or
the interpretation thereof, shall be presumed, implied or otherwise construed
against any other party to this Agreement on the basis that such party was
responsible for drafting this Agreement.

8.6 Assurances. Each Party to this Agreement shall execute all instruments and
documents and take all actions as may be reasonably required to effectuate this
Agreement, whether before, concurrent with or after the consummation of the
transactions contemplated hereby.

8.7 Specific Performance. Each of the Parties (“Breaching Party”) acknowledges
and agrees that the other party (“Non-Breaching Party”) would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, the Breaching Party agrees that the Non-Breaching Party shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the Parties and the matter (subject
to the provisions set forth in Section 10.3 above), in addition to any other
remedy to which they may be entitled, at law or in equity.

8.8 Waiver; Remedies Cumulative. The rights and remedies of the Parties to this
Agreement are cumulative and not alternative. Neither any failure nor any delay
by any Party in exercising any right, power or privilege under this Agreement or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be discharged by one Party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other Party;
(b) no waiver that may be given by a Party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
Party will be deemed to be a waiver of any obligation of that Party or of the
right of the Party giving such notice or demand to take further action without
notice or demand as provided in this Agreement or the documents referred to in
this Agreement.

8.9 Non-compete. For a period of three (3) years following the Closing, Seller
and its principals will not individually, or as a member, employee or agent of
any partnership, or as an officer, agent, employee, director, stockholder
(except of not more than five percent (5%) of the outstanding stock of any
company purchased for investment purposes only) or investor, of any other
corporation, directly or indirectly, own, manage, operate, join, control or work
for or permit-the use of his name by, or be connected in any manner with, any
business or activity in the world, which is directly competitive with any aspect
of the Transferred Business. It is intended that the covenant contained in this
Section 8.9 shall be deemed to be a series of separate covenants, one for each
country. Except for geographic coverage, each such separate covenant contained
shall be deemed identical in terms with the covenant contained in said
paragraph. If in any judicial proceeding, a court should refuse to enforce all
of the separate covenants deemed included in paragraph (a) because, taken
together, they cover too extensive a geographic area, it is intended that those
of such covenants (taken in the case of provinces, states, territories or
counties of the applicable states, territories or counties which are least
populous) which, if eliminated, would permit the remaining separate covenants to
be enforced in such proceedings, shall, for the purpose of such proceedings, be
deemed eliminated for the provisions hereof.

8.10 Attorneys’ Fees.

(a) In any action, arbitration proceeding or other litigation (“Litigation”)
between the Parties to declare the enforceable rights granted in this Agreement
or to enforce the enforceable provisions of this Agreement, the party prevailing
in the Litigation, whether at trial or on appeal, shall be entitled to its costs
and expenses of suit, including, without limitation, a reasonable sum as and for
attorneys’ fees incurred in such Litigation. The term “prevailing party” as used
in this paragraph shall not be limited to a prevailing plaintiff, but shall also
include, without limitation, any party who is made a defendant in Litigation in
which damages or other relief or both may be sought against such party and a
final judgment or dismissal or decree is entered in such Litigation in favor of
such party defendant.

(b) Attorneys’ fees incurred in enforcing any judgment rendered in connection
with the interpretation or enforcement of this Agreement (“Judgment”) are
recoverable by the party in whose favor such Judgment is rendered, as a separate
item of damages. The provisions of this paragraph are severable from the other
provisions of this Agreement and shall survive any such Judgment, and the
provisions of this paragraph shall not be deemed merged into any such Judgment.

8.11 Failure to Make Final Payment. If Buyer fails to make the final $40,000
payment within sixty (60) days after Closing and Seller is not in default under
this Agreement, then Seller may elect in its sole discretion the following
remedy in lieu of collecting the delinquent payment: (a) void paragraph 8.9—
Noncompete so that it is unenforceable and no longer effective; (b) obtain from
Buyer, effective immediately after such sixtieth (60th) day without any further
action from Buyer, a nonexclusive, royalty-free, perpetual and transferable
sublicense to the intellectual property assets and patents described in
Sections 1.1(c) and 1.1(aa) and all improvements thereto, for any purpose; and
(c) obtain from Buyer a release and covenant not to sue Seller and its
successors for infringement of any of the intellectual property described in
Sections 1.1(c) and 1.1(aa), effective immediately after such sixtieth (60th)
day without any further action from Buyer. Notwithstanding the foregoing, Seller
may elect to waive the automatic remedies set forth in subsection (a)-(c),
above, and instead, elect to sue Buyer to recoup the $40,000 payment.

[SIGNATURES ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its or his behalf as of the date above first written.



      BUYER

LANDTEC NORTH AMERICA, a California corporation

     
By:
Name:
Title:
  /s/ Chris Cummins
Chris Cummins
President



    SELLER



      VIASPACE INC., a Nevada corporation

     
By:
Name:
Title:
  /s/ Carl Kukkonen
Carl Kukkonen
CEO

2